UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-5055


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

VINCE   AKINS,  a/k/a   Vincent Akinkunmi  Gbenga,  a/k/a
Akinkunmi Vince Olugbanga, a/k/a Vincent Akinkunmi, a/k/a
Olugbenga Junior Akinkunmi,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:06-cr-00152-JFM-1)


Argued:   May 15, 2009                    Decided:   June 29, 2009


Before MICHAEL, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished opinion. Judge Shedd wrote the opinion,
in which Judge Michael and Judge Agee joined.


ARGUED: Booth Marcus Ripke, NATHANS & BIDDLE, LLP, Baltimore,
Maryland, for Appellant. Tamera Lynn Fine, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.    ON BRIEF:
C. Justin Brown, NATHANS & BIDDLE, LLP, Baltimore, Maryland, for
Appellant.     Rod   J.  Rosenstein,  United   States  Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
SHEDD, Circuit Judge:

     Vince Akins appeals from his convictions for bank fraud,

arguing that the district court erred by denying his motion for

judgment of acquittal.           Because we conclude that substantial

evidence supports Akins’ convictions, we affirm.



                                            I

     A       grand   jury   returned    a       nine-count   indictment      against

Akins, but only four of those counts are relevant to this appeal

and in all four he was charged with violating 18 U.S.C § 1344 by

using    a    fraudulent    social     security     number   (“SSN”)    to    obtain

loans.       In Count 6, he was charged with using the fraudulent SSN

to obtain a $50,000 loan from Branch Banking & Trust Company

(“BB&T”).       He was charged in Count 7 with using the fraudulent

SSN to obtain a $174,000 line of credit from BB&T.                     In Count 8,

he was charged with using the fraudulent SSN to obtain a $25,000

credit card from BB&T. *       He was charged in Count 9 with using the

fraudulent SSN to obtain a credit card from American Express

Corp.


     *
       In addition to violating § 1344 by using a fraudulent SSN,
each of the three counts involving BB&T alleged that Akins
violated § 1344 by providing false income information. Because
we find that substantial evidence relating to Akins’ fraudulent
SSN supports his convictions, we do not address his use of the
false income information.



                                            2
      The jury found Akins guilty on all nine counts.                             He then

moved for a judgment of acquittal on all counts.                          After denying

his motion, the district court sentenced him to terms of 60

months imprisonment on each count, with all of the terms running

concurrently.        This appeal followed.



                                             II

      Akins argues that the district court erred in denying his

motion for judgment of acquittal as to Counts 6, 7, 8 and 9.                             We

review    de    novo   the    district       court’s      ruling    on    a    motion   for

judgment       of   acquittal,      and   we      will    uphold    the       verdict   if,

viewing    the      evidence     in    the        light   most     favorable      to    the

government, each element of the charged offense is supported by

substantial evidence.            United States v. Alerre, 430 F.3d 681,

693-95 (4th Cir. 2005).             Substantial evidence “is evidence that

a   reasonable       finder    of     fact     could      accept    as    adequate      and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”           United States v. Burgos, 94 F.3d 849, 862

(4th Cir. 1996) (en banc).

      A conviction under § 1344 requires the government to prove

four elements beyond a reasonable doubt: “(1) that the defendant

made a false statement to a bank; (2) that he did so for the

purpose of influencing the bank’s action; (3) that the statement

was false as to a material fact; and (4) that the defendant made

                                             3
the false statement knowingly.”                      United States v. Bales, 813

F.2d 1289, 1294 n.2 (4th Cir. 1987).                           On appeal, Akins only

challenges the sufficiency of the evidence with respect to the

third     element     discussed         above       –   i.e.,      whether       his        false

statements    were       “material”       to       BB&T’s    and    American       Express’

lending decisions.          In the context of § 1344, the Supreme Court

has stated that “a false statement is material if it has a

natural tendency to influence, or [is] capable of influencing,

the     decision    of     the     decisionmaking           body    to    which        it     was

addressed.”         Neder   v.     United      States,      527    U.S.    1,    16     (1999)

(quotation marks omitted).

                                              A.

        Turning first to the three counts relating to BB&T, we find

that substantial evidence supports a finding that Akins’ false

statements    about       his    SSN    were       material.       Regarding      Count       7,

which involved Akins’ receipt of the $174,000 line of credit,

the government introduced into evidence a document titled “BB&T

Personal Financial Statement” (the “Statement”), which was part

of Akins’ application for that line of credit.                            The Statement,

which Akins signed and which included a fraudulent SSN used by

Akins,     reads    in     part:       “The    information         contained       in       this

statement is provided to induce BB&T to extend or to continue

the     extension    of     credit      to     the      undersigned       . . . .            The

undersigned        acknowledge[s]         and       understand[s]         that    BB&T        is

                                               4
relying on the information provided herein in deciding to grant

or continue credit or to accept a guaranty thereof.”           J.A. 596

(emphasis added).    In other words, the Statement indicates that

BB&T relied on the fraudulent SSN provided by Akins when it made

its lending decision.    Viewing this evidence in the light most

favorable to the government, we find that it is sufficient to

support a finding that Akins’ use of the fraudulent SSN was

material to the BB&T lending decision at issue in Count 7.

      The Statement also provides a basis for affirming Akins’

convictions on Count 6 (the $50,000 BB&T loan) and Count 8 (the

$25,000 BB&T credit card).       A BB&T branch manager testified that

he used the documentation associated with Akins’ application for

the $174,000 line of credit when he processed Akins’ application

for the $50,000 loan and the $25,000 credit card.          See J.A. 112-

16.   Because the Statement was part of Akins’ application for

the $174,000 line of credit, we find that substantial evidence

supports a finding that Akins’ use of the fraudulent SSN was

material to the BB&T lending decisions at issue in Counts 6

and 8.

                                   B.

      Finally, we address Akins’ argument regarding Count 9.           As

indicated   above,   Count   9   charged   Akins   with    obtaining   an

American Express card by using a fraudulent SSN.          As part of the

process of obtaining this card, Akins submitted an application

                                    5
to American Express in 2003.           During the trial, the government

offered the testimony of an American Express employee in charge

of investigations.        The employee’s testimony indicated that when

American Express approves a credit card application such as the

one submitted by Akins, it does so based on an examination of

the information that is provided to American Express.                  See J.A.

160.    One piece of information Akins included in the credit card

application he provided to American Express was his fraudulent

SSN.    See J.A. 159.        Viewing this evidence in the light most

favorable to the government, we find that substantial evidence

supports a finding that Akins’ false statement about his SSN was

material to American Express’ lending decision.



                                       III

       Based   on   the   foregoing,   we    affirm   the   district    court’s

judgment.

                                                                       AFFIRMED




                                       6